DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high frequency radar sensors, and their positional relationship to the track and train, must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that while drawings are not inherently required in an application, the instant application uses the location of specific sensor types as a central feature of the invention. This positioning of sensors needs to be illustrated in order to gain a full understanding of the invention. See MPEP § 608.02. Also see MPEP § R 1.437 regarding PCT drawing requirements. No new matter should be entered. See MPEP § 608.04. The Examiner further notes that while some degree of illustration may be supported by the original disclosure, an entire series of figures defining every feature of the invention would not be supported by the original disclosure, nor should such figures be submitted. Rather, the Examiner suggests including sparse figures that would depict the sensor orientation critical to the invention, which is described in the claims and the written description of the invention. More specifically, one top view and one side/front view showing the train, sensors and rails.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the term “the longitudinal axis” lacks proper antecedent basis. It is also unclear how the longitudinal axis is oriented because there are no drawings. Is the longitudinal axis oriented parallel to “the path” mentioned later in claim 14?
In claim 1, line 14, the terms “the axis perpendicular” and “the path” both lack proper antecedent basis. Does “the path” refer to the track path? The Examiner suggests amending claim 1 to clarify the orientation of both “the longitudinal axis” and “the axis perpendicular” relative to a longitudinal axis of a track, a rail, a train, etc.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 4, the term “the vertices” lacks proper antecedent basis. Please delete “the”.
In claim 1, line 10, the term “centimetre” should be change to “centimeter” to reflect the American spelling.  
In claim 1, line 11, the term “the ground” lacks proper antecedent basis. Please replace “the” with “a”.
In claim 1, line 16, the term “the outside” lacks proper antecedent basis. Please replace “the” with “an”.
In claim 1, line 18, the indefinite pronoun “it” should be replaced with the noun to which it refers.
In claim 2, line 3, the term “the case” lacks proper antecedent basis. The Examiner suggests the following change “in 
In claim 2, line 5, the terms “the axis” and “the path” both lack proper antecedent basis. 
In claim 2, line 7, the term “an temporal” should be changed to “a temporal”.
In claim 2, line 8, the term “the separation” lacks proper antecedent basis. The Examiner suggests changing this phrase to “the known distance of separation” to provide antecedent basis from claim 1, lines 7-8.
In claim 3, line 3, the terms “the case” and “the track control system” both lack proper antecedent basis. Claim 1, only recites a “speed control and track change detection system”. The Examiner suggests the following change “in change detection system”.
In claim 3, line 7, the use of “the same” lacks proper antecedent basis and is indefinite. Please replace “the same” with “the rail”.
In claim 3, line 7, the indefinite pronoun “it” should be replaced with the noun to which it refers.
In claim 4, line 3, the term “the infrastructure” lacks proper antecedent basis. Please replace “the” with “an”.
In claim 5, line 3, the term “the infrastructure” lacks proper antecedent basis. Please replace “the” with “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2017/0057528 A1) in view of Fourcault et al. (US 7,948,613), WO 2004/074823 A2 (“Dunsmore”), and Halvorson et al. (US 6,360,998).
Referring to Claim 1: Green teaches a speed control and track change detection system for railways comprising: 
three high-frequency radar sensors (110a, 110b, 112b) situated at the vertices of an imaginary triangle (Fig. 1) (Para. [0039]), wherein 
two longitudinally arranged radar sensors (110b, 112b) of said three high-frequency radar sensors are arranged on the longitudinal axis, separated from one another by a 
markers 
the digital processing device for processing the radar signals that measures a time lag existing between markers obtained by the two longitudinally arranged radar sensors and calculates (511) (Fig. 5) the speed of the train (Para. [0109]) 
	Green does not teach calculating the speed using a known distance between sensors and a time lag between existing profiles of the ground. Rather, Green teaches calculating the velocity based on the distance (d) between markers (120) (Para. [0060]-[0062]) (Figs. 1 and 5). However, Fourcault teaches an optical device for measuring moving speed of an object relative to a surface, wherein two sensors (C1, C2) are arranged on a longitudinal axis and separated from one another by a known distance (D) (Fig. 1) and the digital processing device measures a time lag (dtm) existing between the profiles of the ground obtained by the two longitudinally arranged sensors (Col. 5, lines 19-24) and calculates the speed of the vehicle (Col. 5, lines 25-28 and Col. 6, lines 9-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to calculate the speed using a known distance between sensors and a time lag between existing profiles of the ground, as taught by Fourcault, in order to calculate the speed using the radar sensors in a way that does not require markers and to create a more robust, redundant, and accurate speed detection system.
	Green does not specifically teach that the two longitudinally arranged radar sensors concentrate radiated energy thereof on an area of approximately one square centimetre of the surface. However, Fourcault teaches an optical device for measuring moving speed of an object relative to a surface, wherein the two longitudinally arranged sensors observe “a small area of the road” (Col. 1, lines 42-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to calculate the speed using longitudinally arranged radar sensors that concentrate on a small area, such as a square centimeter, as taught by Fourcault, in order to calculate the speed using the radar sensors in an efficient manner that does not require an expensive array of sensors that concentrates on a large area. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Green does not specifically teach that a third sensor of said three high-frequency radar sensors is arranged on the axis perpendicular to the path at the height of one of said two longitudinally arranged radar sensors. While Green teaches multiple sensors (110a, 110b, 112a, 112b) including auxiliary sensors (110c, 112c) (Fig. 1) (Para. [0018]), Green fails to teach that the sensors are situated at the vertices of an imaginary triangle with the third sensor at the height of one of said two longitudinally arranged radar sensors. However, Dunsmore teaches a radar detection of surface discontinuities, wherein “[a]dditional receive antennas 42 and 44 may be located adjacent receive antenna 38 but rotated slightly out of the plane so as to receive radiation reflected from the comers of the rail head 14. Thus the information from each of the three receive antennas gives information about a different part of the rail surface.” (Page 16, lines 18-25) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to locate a third radar sensor laterally of the other two sensors and at a same height, such as the third sensor taught by Dunsmore, in order to gather information about a different part of the ground surface and facilitate a more robust system for mapping of elements outside of the longitudinal path followed by the other two sensors.
	Green does not teach that the digital processing device identifies, through the profiles of the ground obtained by the transversely arranged radar sensors, the detection of when the rails are passed over and determines when the train changes track. However, Halvorson teaches a method and apparatus for controlling trains by determining a direction taken by a train through a railroad switch, wherein the processing device (210) identifies, through the profiles of the rails (312, 316, 410) obtained by the transversely arranged radar sensors (302, 304), the detection of when the rails are passed over and determines when the train (300) changes track (Figs. 1-5) (Col. 5, lines 57 – Col. 6, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to use radar sensors to detect track changes, as taught by Halvorson, in order to provide the control system additional useful information using radar sensors located under the train.

Referring to Claim 3: Green does not teach the track change detection system recited in claim 3. However, Halvorson teaches a method and apparatus for controlling trains by determining a direction taken by a train through a railroad switch, wherein said two longitudinally arranged radar sensors (302, 304) are used that are arranged on an axis perpendicular to the path and inspect the outside of each rail (312, 314), and the digital processing device for processing the radar signals detects the presence of the rail (410) when the same crosses it (Figs. 1-5) (Col. 5, lines 57 – Col. 6, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to use radar sensors to detect track changes, as taught by Halvorson, in order to provide the control system additional useful information using radar sensors located under the train.

Referring to Claim 4: Green does not specifically teach that electromagnetic waves are used to inspect the infrastructure of the railway. While Green teaches using sensors that use electromagnetic waves (Para. [0092]), Green fails to discuss inspecting infrastructure. However, Dunsmore teaches radar detection of surface discontinuities, wherein electromagnetic waves are used to inspect the infrastructure of the railway (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to use electromagnetic waves to inspect the infrastructure of the railway for defects, as taught by Dunsmore, in order to detect and repair defects.

Referring to Claim 5: Green does not specifically teach that pressure waves are used to inspect the infrastructure of the railway. However, Dunsmore teaches that it is known in the prior art to use pressure waves or acoustic signals to inspect the infrastructure of the railway for cracks (page 1, lines 19-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Green to use pressure waves to inspect the infrastructure of the railway for defects, as taught by Dunsmore, in order to detect and repair defects.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim/drawing objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Green fails to teach that in the “speed control system, said two longitudinally arranged radar sensors, located at 1 m distance from each other along the axis of the path and inspect the ground 2 cm away from the outside of each rail and the digital processing device for processing the radar signals detects an temporal offset between the radar signals, thereby obtaining an estimation of the speed based on the separation between the two longitudinally arranged radar sensors.” The Examiner finds that it would require an improper degree of hindsight reasoning to modify the prior art in this specific manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway mapping via sensors:
US-10349491-B2 ; US-9849895-B2; US-20170313332-A1 ; US-20160046308-A1 ; and US-20150175178-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617